271 F.2d 127
Clifford C. TERHUNE, Plaintiff-Appellant,v.AMERICAN EXPORT LINES, INC., Defendant-Appellee.
No. 31, Docket 25570.
United States Court of Appeals Second Circuit.
Argued Nov. 4, 1959.Decided Nov. 4, 1959.

Ernest Rassner, New York City (Jacob Rassner, New York City, on the brief), for plaintiff-appellant.
Richard L. Maher, New York City, of Haight, Gardner, Poor & Havens (Kenneth Gardner and Clifford J. Brenner, New York City, on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and HINCKS and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed in open court.  24 F.R.D. 70.